DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a first office action, non-final rejection on the merits. Claims 1-23, filed as preliminary amendment, are currently pending and have been considered below.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-220716 filed on 11/26/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2021, 11/05/2021 and 11/12/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Response to Arguments
Applicant's arguments filed on 08/25/2021 have been fully considered
With regards to remarks about “Claim Objections”, the arguments in page 12 are persuasive. Amended limitations overcome the objections.
With regards to remarks about “35 U.S.C. 112(b)”, the arguments in page 12 are persuasive. Amended limitations overcome the rejection.
With regards to remarks about “35 U.S.C. 102”, the arguments in page 13 are not persuasive. Amended limitations overcome the rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over by Seiichi et al. (JP 200444116A), (hereinafter Seiichi) in view of Kusaka et al. ( US 20190212223 A1) (hereinafter Kusaka). 
Regarding Claim 1 Seiichi teaches 
a load detector that detects a load applied to a road from a vehicle on the road (Para [0013], line 3-4, “A measuring device 5 (i.e. load detector) for obtaining the generated stress and estimating the weight (i.e. Load) of the passing vehicle, and recording the weight of the passing vehicle output from the measuring device 5, the weight of the vehicle passing through the bridge 1”. According to Merriam Webster dictionary, the definition of “road” is “an open way for vehicles, persons, and animals especially: one lying outside of an urban district”. As bridge also create an open way for vehicle it reads on the limitation road”) ; and 
a hardware processor  (Para[0015], line 4, “ In the computer 6 (i.e. hardware processor ) , the vehicle weight input from the measuring device 5 is classified by vehicle weight” ) that calculates road damage from the load obtained by the load detector, and accumulates the calculated road damage to calculate accumulated road damage ( Para[0016], “After counting the number of passing vehicles by vehicle weight (i.e. load) for a period sufficient to measure the average traffic volume of the bridge, first, the degree of fatigue damage z  (i.e. road damage) acting on the bridge 1 during this measurement period is estimated by the following equation. . z = a X A units + b x B units + c x c units + d x D units (a, b, c, and d are the degrees of fatigue damage when passing one vehicle in each weight category.” This equation represents “accumulated road damage”. According to Para [0015], line 6-7, “A vehicles for vehicles of 16 tons or less, B vehicles for over 16 tons, and B vehicles for over 16 tons. C units and D units are more than 25 tons.”).
Seiichi is silent with regards to 
and transmits a route information to the vehicle based on the accumulated route damage.
Kusaka teaches – and transmits a route information to the vehicle (Para [0236], line 5-9, “In this case, for example, if secular change of a structure has progressed, and a route where passing of a heavy vehicle is desired to be restricted as much as possible exists, a route where the foregoing route is avoided as much as possible can also be instructed to a driver”) based on the accumulated route damage (Para[0150], line 17-24, “ Accordingly, high-accuracy data of the axle weight, which is a load on the road, can be obtained, and can be utilized for prediction of deterioration or fatigue damage of a route where the traffic counter is installed, and surrounding road infrastructure, and reference data of future road maintenance planning. While at this time, the accumulative damage 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include transmits a route information to the vehicle based on the accumulated route damage as taught by Kusaka in view of Seiichi for the purpose of giving a proper usable route information. Therefore, this technique of route information transmission based on accumulated damage condition will alert driver about bad road condition and will help with road safety ahead of time.

Regarding Claim 12 Seiichi teaches 
 (a) detecting a load applied to a road from a vehicle on the road (Para [0013], line 3-5, “A measuring device 5 for obtaining the generated stress and estimating the weight of the passing vehicle (i.e. load), and recording (i.e. detecting) the weight of the passing vehicle output from the measuring device 5, the weight of the vehicle passing through the bridge 1”); 
(b) calculating road damage from the detected load ( Para [0012], line 5,”First, a method for measuring the degree of fatigue damage (i.e. road damage for detected load) of a bridge will be described with reference to FIG.”)
; and
 (c) accumulating the calculated road damage to calculate accumulated road damage (Para [0016], “After counting the number of passing vehicles by vehicle weight (i.e. load) for a period sufficient to measure the average traffic volume of the bridge, first, the degree of fatigue damage z (i.e. road damage) acting on the bridge 1 during this .
Seiichi is silent with regards to 
(d) transmitting a route information to the vehicle based on the accumulated road damage.
Kusaka teaches – transmitting a route information to the vehicle (Para [0236], line 5-9, “In this case, for example, if secular change of a structure has progressed, and a route where passing of a heavy vehicle is desired to be restricted as much as possible exists, a route where the foregoing route is avoided as much as possible can also be instructed to a driver”) based on the accumulated route damage (Para[0150], line 17-24, “ Accordingly, high-accuracy data of the axle weight, which is a load on the road, can be obtained, and can be utilized for prediction of deterioration or fatigue damage of a route where the traffic counter is installed, and surrounding road infrastructure, and reference data of future road maintenance planning. While at this time, the accumulative damage rule can be utilized for the estimation of the deterioration (i.e. accumulated route damage), the present exemplary embodiment is not limited thereto.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include transmitting a route information to the vehicle based on the accumulated route damage as taught by Kusaka in view of 

 Regarding Claim 23 Seiichi teaches 
 (a) obtaining a load applied to a road from a vehicle on the road (Para [0013], line 3-5, “A measuring device 5 for obtaining the generated stress and estimating the weight of the passing vehicle (i.e. load), and recording (i.e. detecting) the weight of the passing vehicle output from the measuring device 5, the weight of the vehicle passing through the bridge 1”); 
(b) calculating road damage from the detected load ( Para [0012], line 5,”First, a method for measuring the degree of fatigue damage (i.e. road damage for detected load) of a bridge will be described with reference to FIG.”)
 ; and
 (c) accumulating the calculated road damage to calculate accumulated road damage. ( Para[0016], “After counting the number of passing vehicles by vehicle weight (i.e. load) for a period sufficient to measure the average traffic volume of the bridge, first, the degree of fatigue damage z  (i.e. road damage) acting on the bridge 1 during this measurement period is estimated by the following equation. . z = a X A units + b x B units + c x c units + d x D units (a, b, c, and d are the degrees of fatigue damage when passing one vehicle in each weight category).” This equation represents “accumulated road damage”. According to Para [0015], line 6-7, “A vehicles for vehicles of 16 tons or 
 Seiichi is silent with regards to 
(d) transmitting a route information to the vehicle based on the accumulated road damage.
Kusaka teaches – transmitting a route information to the vehicle (Para [0236], line 5-9, “In this case, for example, if secular change of a structure has progressed, and a route where passing of a heavy vehicle is desired to be restricted as much as possible exists, a route where the foregoing route is avoided as much as possible can also be instructed to a driver”) based on the accumulated route damage (Para[0150], line 17-24, “ Accordingly, high-accuracy data of the axle weight, which is a load on the road, can be obtained, and can be utilized for prediction of deterioration or fatigue damage of a route where the traffic counter is installed, and surrounding road infrastructure, and reference data of future road maintenance planning. While at this time, the accumulative damage rule can be utilized for the estimation of the deterioration (i.e. accumulated route damage), the present exemplary embodiment is not limited thereto.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include transmitting a route information to the vehicle based on the accumulated route damage as taught by Kusaka in view of Seiichi for the purpose of giving a proper usable route information. Therefore, this technique of route information transmission based on accumulated damage condition will alert driver about bad road condition and will help with road safety ahead of time.

Regarding Claim 24 Seiichi teaches 
A road damage control system comprising a road damage calculation system and a road management system, wherein:
 the road damage calculation system includes:
 a load detector that detects a load applied to a road from a vehicle on the road (Para [0013], line 3-4, “A measuring device 5 (i.e. load detector) for obtaining the generated stress and estimating the weight (i.e. Load) of the passing vehicle, and recording the weight of the passing vehicle output from the measuring device 5, the weight of the vehicle passing through the bridge 1”. According to Merriam Webster dictionary, the definition of “road” is “an open way for vehicles, persons, and animals especially: one lying outside of an urban district”. As bridge also create an open way for vehicle it reads on the limitation road”); 
a hardware processor  (Para[0015], line 4, “ In the computer 6 (i.e. hardware processor ) , the vehicle weight input from the measuring device 5 is classified by vehicle weight” ) that calculates road damage from the load obtained by the load detector, and accumulates the calculated road damage to calculate accumulated road damage ( Para[0016], “After counting the number of passing vehicles by vehicle weight (i.e. load) for a period sufficient to measure the average traffic volume of the bridge, first, the degree of fatigue damage z  (i.e. road damage) acting on the bridge 1 during this measurement period is estimated by the following equation. . z = a X A units + b x B units + c x c units + d x D units (a, b, c, and d are the degrees of fatigue damage when passing one vehicle in each weight category.” This equation represents “accumulated road ; and 
 Seiichi is silent with regards to 
a communicator that transmits (Para [0135], line 5-7, “Transmission of the information may be performed through wired communication or wireless communication”) the accumulated road damage; and the road management system includes:
 a receiver that receives the accumulated road damage; and 
a transmitter that transmits a route information to the vehicle based on the accumulated route damage.
Kusaka teaches
a communicator that transmits ( Para[0135], line 5-7, “Transmission of the information may be performed through wired communication or wireless communication”) the accumulated road damage (Para[0150], line 17-24, “ Accordingly, high-accuracy data of the axle weight, which is a load on the road, can be obtained, and can be utilized for prediction of deterioration or fatigue damage of a route where the traffic counter is installed, and surrounding road infrastructure, and reference data of future road maintenance planning. While at this time, the accumulative damage rule can be utilized for the estimation of the deterioration (i.e. accumulated route damage) , the present exemplary embodiment is not limited thereto.”). ; and the road management system includes (Para[0153], line 3-5, “However, for example, a method may be used in which a function of ITS (intelligent Transport Systems) such as an ETC (Electronic Toll Collection System)(i.e. road management system), which is installed on a road, is :
 a receiver that receives the accumulated road damage (Para [0236], line 1-5, “Moreover, a configuration can also be considered in which the axle weight of the traveling vehicle is calculated, and on a basis of the axle weight, a traveling route of the vehicle is navigated, using a mechanism of an ETC or an ITS (i.e. receivers in ITS system can collect axle weight and calculate the accumulated damage created by weight); and 
a transmitter that transmits a route information vehicle (Para [0236], line 5-9, “In this case, for example, if secular change of a structure has progressed, and a route where passing of a heavy vehicle is desired to be restricted as much as possible exists, a route where the foregoing route is avoided as much as possible can also be instructed to a driver”) to the vehicle based on the accumulated route damage (Para[0150], line 17-24, “ Accordingly, high-accuracy data of the axle weight, which is a load on the road, can be obtained, and can be utilized for prediction of deterioration or fatigue damage of a route where the traffic counter is installed, and surrounding road infrastructure, and reference data of future road maintenance planning. While at this time, the accumulative damage rule can be utilized for the estimation of the deterioration (i.e. accumulated route damage), the present exemplary embodiment is not limited thereto.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include transmits a route information to the vehicle based on the accumulated route damage as taught by Kusaka in view of Seiichi for the purpose of giving a proper usable route information. Therefore, this .


Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over  Seiichi in view of Kusaka and further in view of  Raheel et al. (Raheel, Muhammad, et al. "Impact of axle overload, asphalt pavement thickness and subgrade modulus on load equivalency factor using modified ESALs equation." Cogent Engineering 5.1 (2018): 1528044.) (Hereinafter Raheel).
Regarding Claim 2, the combination of Seiichi and Kusaka teaches the limitations of claim 1.
 Seiichi further teaches
wherein the hardware processor calculates the road damage (Para [0015], line 4, “In the computer 6 (i.e. hardware processor), the vehicle weight input from the measuring device 5 is classified by vehicle weight”) from the load acquired from the load detector using the following Equation (1) and calculates the accumulated road damage using the following Equation (2),

 road damage = (load ^ a) * coefficient (1) (Para [0016], line 2-3, z = a X A units + b x B units + c x c units + d x D units (a, b, c, and d are the degrees of fatigue damage when passing one vehicle in each weight category).” In this equation the expression “a X A units” represents the road damage for A vehicles of 16 tons or less (Para [0015]). In this expression “A units” represents the vehicle weight and “a” is an individual degree of fatigue (i.e. coefficient), and “a” is 1.) and 
accumulated road damage = ∑ road damage = ∑ ((load ^ a) * coefficient) (2) (Para [0016], “After counting the number of passing vehicles by vehicle weight (i.e. load) for a period sufficient to measure the average traffic volume of the bridge, first, the degree of fatigue damage z (i.e. Σ road damage) acting on the bridge 1 during this measurement period is estimated by the following equation. . z = a X A units + b x B units + c x c units + d x D units (a, b, c, and d are the degrees of fatigue damage when passing one vehicle in each weight category”, In this equation the expression “a X A units”, “b x B units” and “c x C units” represents the road damage for A vehicles of 16 tons or less (Para [0015]). In this expression A, B, C units represents the vehicle weight and a, b, c, is an individual degree of fatigue (i.e. coefficient) and “a” is 1.).
The combination of Seiichi and Kusaka is silent with regards to 
wherein Equations (1) and (2), the constant a is a value for calculating damage applied to the road by the load, and the coefficient is a numerical value affecting the road damage and at least one of an environment coefficient based on temperature and/or humidity, an age coefficient based on aging of the road, a structure coefficient based on a construction structure of the road, and a material coefficient based on a material of the road, and wherein the road damage is summed for a plurality of calculations utilizing a plurality of coefficients .
Raheel teaches 
wherein in Equations (1) and (2),  the constant a is a value for calculating damage applied to the road by the load, and  the coefficient is a numerical value assigned to the calculation of road damage based on one or more factors of the road, wherein the coefficient represents one or more of an environmental condition of the road such as temperature or humidity, an age of the road, a construction structure of the road, or a material of the road, and wherein the road damage is summed for a plurality of calculations utilizing a plurality of coefficients (Page 8, Section 6, equation 1 and 2. Based on equation 1, EASL (Equivalent standard axle load ) that is load already contains the coefficient k .Based on equation 2 coefficient k is a numerical value and contains “h” which represents “thickness of asphalt layer “ which is interpreted as “a structure coefficient based on a construction structure of the road”. Also the parameter α in equation 1 is comparable to “a” of instant application which is a constant to evaluate the load ((Page 8, Section 6, line 24-28). As based on definition of k “k = Coefficient that depends on type of axle (single, tandem or tridem).” K can have plurality of values that means it can presents plurality of coefficients which can be used to calculated summed up road damage as already taught by Seiichi.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include road structure to calculate road damage  as taught by Raheel in view of Seiichi and Kusaka for the purpose of  incorporate the influence of road structure in road damage calculation. Therefore, this technique of road damage calculation by calculating equivalent load based on road structure and condition would facilitate reliable calculation of pavement damage (Raheel, Abstract).

Regarding Claim 13, the combination of Seiichi and Kusaka teaches the limitations of claim 1. 
Seiichi further teaches
wherein the (b) calculates the road damage from the load detected in the (a) using the following Equation (1), and the (c) calculates the accumulated road damage using the following Equation (2) (Para [0015], line 4, “In the computer 6 (i.e. hardware processor), the vehicle weight input from the measuring device 5 is classified by vehicle weight”),

 road damage = (load ^ a) * coefficient (1) (Para [0016], line 2-3, z = a X A units + b x B units + c x c units + d x D units (a, b, c, and d are the degrees of fatigue damage when passing one vehicle in each weight category).” In this equation the expression “a X A units” represents the road damage for A vehicles of 16 tons or less (Para [0015]). In this expression “A units” represents the vehicle weight and “a” is an individual degree of fatigue (i.e. coefficient). In this expression “A units” represents the vehicle weight and “a” is an individual degree of fatigue (i.e. coefficient), and “a” is 1.) and 
accumulated road damage = ∑ road damage = ∑ ((load ^ a) * coefficient) (2) (Para [0016], “After counting the number of passing vehicles by vehicle weight (i.e. load) for a period sufficient to measure the average traffic volume of the bridge, first, the degree of fatigue damage z (i.e. ∑ road damage) acting on the bridge 1 during this measurement period is estimated by the following equation. . z = a X A units + b x B units + c x c units + d x D units (a, b, c, and d are the degrees of fatigue damage when passing one vehicle in each weight category. In this equation the expression “a X A units”, “b x B units” and “c x C units” represents the road damage for A vehicles of 16 tons or less (Para [0015]). In this expression A, B, C units represents the vehicle weight and a, b, c, is an individual degree of fatigue (i.e. coefficient) and “a” is 1).
The combination of Seiichi and Kusaka is silent with regards to 
wherein in Equations (1) and (2),  the constant a is a value for calculating damage applied to the road by the load, and  the coefficient is a numerical value assigned to the calculation of road damage based on one or more factors of the road, wherein the coefficient represents one or more of an environmental condition of the road such as temperature or humidity, an age of the road, a construction structure of the road, or a material of the road, and wherein the road damage is summed for a plurality of calculations utilizing a plurality of coefficients.
Raheel teaches 
wherein in Equations (1) and (2),  the constant a is a value for calculating damage applied to the road by the load, and  the coefficient is a numerical value assigned to the calculation of road damage based on one or more factors of the road, wherein the coefficient represents one or more of an environmental condition of the road such as temperature or humidity, an age of the road, a construction structure of the road, or a material of the road, and wherein the road damage is summed for a plurality of calculations utilizing a plurality of coefficients (Page 8, Section 6, equation 1 and 2. Based on equation 1, EASL (Equivalent standard axle load ) that is load already contains the coefficient k .Based on equation 2 coefficient k is a numerical value and contains “h” which represents “thickness of asphalt layer “ which is interpreted as “a structure coefficient based on a construction structure of the road”. Also the parameter α in equation 1 is comparable to “a” of instant application which is a constant to evaluate the load ((Page 8, Section 6, line 24-28). As based on definition of k “k = Coefficient that depends on type of axle (single, tandem or tridem).” K can have plurality of values that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include road structure to calculate road damage  as taught by Raheel in view of Seiichi and Kusaka for the purpose of  incorporate the influence of road structure in road damage calculation. Therefore, this technique of road damage calculation by calculating equivalent load based on road structure and condition would facilitate reliable calculation of pavement damage (Raheel, Abstract).

Claims 3, 4,14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Seiichi in view of  Kusaka and further in view of Raheel  and further in view of Imagawa (US 20180245969 A1) (hereinafter Imagawa).
Regarding Claim 3, Seiichi, and Kusaka teaches the limitations of claim 1. 
Seiichi further teaches
wherein the hardware processor calculates the road damage from an load acquired from the load detector (Para [0015], line 4, “In the computer 6 (i.e. hardware processor), the vehicle weight input from the measuring device 5 is classified by vehicle weight”) using the following Equation (1) and calculates the accumulated road damage using the following Equation (2),

 road damage = (load ^ a) * coefficient (1) (Para [0016], line 2-3, z = a X A units + b x B units + c x c units + d x D units (a, b, c, and d are the degrees of fatigue damage when passing one vehicle in each weight category).” In this equation the expression “a X A 
accumulated road damage = ∑ road damage = ∑ ((load ^ a) * coefficient) (2) (Para [0016], “After counting the number of passing vehicles by vehicle weight (i.e. load) for a period sufficient to measure the average traffic volume of the bridge, first, the degree of fatigue damage z (i.e. ∑ road damage) acting on the bridge 1 during this measurement period is estimated by the following equation. . z = a X A units + b x B units + c x c units + d x D units (a, b, c, and d are the degrees of fatigue damage when passing one vehicle in each weight category). In this equation the expression “a X A units”, “b x B units” and “c x C units” represents the road damage for A vehicles of 16 tons or less (Para [0015]). In this expression A, B, C units represents the vehicle weight and a, b, c, is an individual degree of fatigue (i.e. coefficient) and “a” is 1.).
The combination of Seiichi and Kusaka is silent with regards to 
 an axle load meter, 
an axle load (emphasis mine)
wherein in Equations (1) and (2),  the constant a is a value for calculating damage applied to the road by the load, and  the coefficient is a numerical value assigned to the calculation of road damage based on one or more factors of the road, wherein the coefficient represents one or more of an environmental condition of the road such as temperature or humidity, an age of the road, a construction structure of the road, or a material of the road, and wherein the road damage is summed for a plurality of calculations utilizing a plurality of coefficients
Raheel teaches 
wherein in Equations (1) and (2),  the constant a is a value for calculating damage applied to the road by the load, and  the coefficient is a numerical value assigned to the calculation of road damage based on one or more factors of the road, wherein the coefficient represents one or more of an environmental condition of the road such as temperature or humidity, an age of the road, a construction structure of the road, or a material of the road, and wherein the road damage is summed for a plurality of calculations utilizing a plurality of coefficients (Page 8, Section 6, equation 1 and 2. Based on equation 1, EASL (Equivalent standard axle load ) that is load already contains the coefficient k .Based on equation 2 coefficient k is a numerical value and contains “h” which represents “thickness of asphalt layer “ which is interpreted as “a structure coefficient based on a construction structure of the road”. Also the parameter α in equation 1 is comparable to “a” of instant application which is a constant to evaluate the load (Page 8, Section 6, line 24-28). As based on definition of k “k = Coefficient that depends on type of axle (single, tandem or tridem).” K can have plurality of values that means it can presents plurality of coefficients which can be used to calculated summed up road damage as already taught by Seiichi.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include road structure to calculate road damage  as taught by Raheel in view of Seiichi for the purpose of  incorporate the influence of road structure in road damage calculation . Therefore, this technique of road damage calculation by calculating equivalent load based on road structure and condition would facilitate reliable calculation of pavement damage (Raheel, Abstract).
The combination of Seiichi, Kusaka, and Raheel does not explicitly teach 
wherein the load detector is an axle load meter
Load measured is an axle load (in the equation)
Imagawa teaches wherein the load detector is an axle load meter (Fig 2, load meter -200. Also according to Para[0031], line 1-4, “FIG. 1 is a view schematically illustrating one example of a state in which load meter 200 according to a first exemplary embodiment measures an axle load of vehicle 102”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include an axle load meter which measures axle load as taught by Imagawa in view of Seiichi, Kusaka, and Raheel for the purpose of having an option of dedicated load meter for axle area. Therefore, this technique of dedicated axle load meter will facilitate dedicated load measurement by axle area for proper load calculation and calibration (Imagawa, Abstract).

Regarding Claim 4, the combination of Seiichi, Kusaka, Raheel, and Imagawa teaches the limitations of claim 3. 
Imagawa further teaches 
wherein the axle load meter is a contactless axle load meter (Fig 1 and 2, element 200 represents axle load meter and shows no contact with vehicle 102) including: 
an imaging device (Fig 2, element 101) that captures an image of a tire of a wheel included in a vehicle (Fig 5, element 410, Para [0058], line 1-5, “FIG. 5 is a view illustrating one example of captured image An acquired. As illustrated in FIG. 5,  and 
 a processor (Fig 10, element 221)  that obtains the axle load from a deformation amount of the tire ( Para[0038], line 7-15, “when the vehicle is included in the captured image, axle load position identifying unit 261 recognizes a tire of the vehicle by further image recognition processing. Axle load position identifying unit 261 then identifies an area on the road, which corresponds to a lowermost point of the tire (i.e. deformation), as an axle load position. “According to Fig4A using this load position at step S20 the axle load is calculated at step S50) 
Regarding Claim 14, the combination of Seiichi and Kusaka teaches the limitations of claim 12. 
Seiichi further teaches
 (b) calculates the road damage from the axle load acquired from the axle load meter using the following Equation (1A), and the (c) calculates the accumulated road damage using the following Equation (2A),

 road damage = (load ^ a) * coefficient (1A) (Para [0016], line 2-3, z = a X A units + b x B units + c x c units + d x D units (a, b, c, and d are the degrees of fatigue damage when passing one vehicle in each weight category).” In this equation the expression “a X A units” represents the road damage for A vehicles of 16 tons or less (Para [0015]). ]). In this expression “A units” represents the vehicle weight and “a” is an individual degree of fatigue (i.e. coefficient), and “a” is 1.) 
accumulated road damage = ∑ road damage = ∑ ((load ^ a) * coefficient) (2A) (Para [0016], “After counting the number of passing vehicles by vehicle weight (i.e. load) for a ∑ road damage) acting on the bridge 1 during this measurement period is estimated by the following equation. . z = a X A units + b x B units + c x c units + d x D units (a, b, c, and d are the degrees of fatigue damage when passing one vehicle in each weight category). In this equation the expression “a X A units”, “b x B units” and “c x C units” represents the road damage for A vehicles of 16 tons or less (Para [0015]). In this expression A, B, C units represents the vehicle weight and a, b, c, is an individual degree of fatigue (i.e. coefficient) and “a” is 1.).
The combination of Seiichi and Kusaka is silent with regards to 
 an axle load meter, 
an axle load (emphasis mine
in Equations (1) and (2), a constant a is a value for calculating damage applied to the road by the axle load, and a coefficient is a value affecting the road damage and at least one of an environment coefficient based on temperature and/or humidity, an age coefficient based on aging of the road, a structure coefficient based on a construction structure of the road, and a material coefficient based on a material of the road.
Raheel teaches 
wherein in Equations (1) and (2),  the constant a is a value for calculating damage applied to the road by the load, and  the coefficient is a numerical value assigned to the calculation of road damage based on one or more factors of the road, wherein the coefficient represents one or more of an environmental condition of the road such as temperature or humidity, an age of the road, a construction structure of the road, or a material of the road, and wherein the road damage is summed for a plurality of calculations utilizing a plurality of coefficients (Page 8, Section 6, equation 1 and 2. Based on equation 1, EASL (Equivalent standard axle load ) that is load already contains the coefficient k .Based on equation 2 coefficient k is a numerical value and contains “h” which represents “thickness of asphalt layer “ which is interpreted as “a structure coefficient based on a construction structure of the road”. Also the parameter α in equation 1 is comparable to “a” of instant application which is a constant to evaluate the load (Page 8, Section 6, line 24-28). As based on definition of k “k = Coefficient that depends on type of axle (single, tandem or tridem).” K can have plurality of values that means it can presents plurality of coefficients which can be used to calculated summed up road damage as already taught by Seiichi.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include road structure to calculate road damage  as taught by Raheel in view of Seiichi and Kusaka for the purpose of  incorporate the influence of road structure in road damage calculation . Therefore, this technique of road damage calculation by calculating equivalent load based on road structure and condition would facilitate reliable calculation of pavement damage (Raheel, Abstract).
The combination of Seiichi, Kusaka, and Raheel does not explicitly teach 
an axle load meter, 
an axle load (emphasis mine)
Imagawa teaches wherein the load detector is an axle load meter (Fig 2, load meter -200. Also according to Para[0031], line 1-4, “FIG. 1 is a view schematically illustrating 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include an axle load meter which measures axle load as taught by Imagawa in view of Seiichi and Raheel for the purpose of having an option of dedicated load meter for axle area. Therefore, this technique of dedicated axle load meter will facilitate dedicated load measurement by axle area for proper load calculation and calibration (Imagawa, Abstract).
Regarding Claim 15, the combination of Seiichi, Kusaka, Raheel, and Imagawa teaches the limitations of claim 14. 
Imagawa further teaches 
 the axle load is measured by a contactless axle load meter  (Fig 1 and 2 , element 200 represents axle load meter and shows no contact with vehicle 102) including: 
an imaging device (Fig 2, element 101) that captures an image of a tire of a wheel included in a vehicle (Fig 5, element 410, Para [0058], line 1-5, “FIG. 5 is a view illustrating one example of captured image An acquired. As illustrated in FIG. 5, captured image A includes vehicle 102 traveling on road 103. Also, this vehicle 102 is in contact with road 103 at lowermost point 410 of the tire of vehicle 102”); and 
 a processor (Fig 10, element 221)  that obtains the axle load from a deformation amount of the tire ( Para[0038], line 7-15, “when the vehicle is included in the captured image, axle load position identifying unit 261 recognizes a tire of the vehicle by further image recognition processing. Axle load position identifying unit 261 then identifies an area on the road, which corresponds to a lowermost point of the tire (i.e. deformation), .
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Seiichi in view of Kusaka and further in view of  Raheel and further in view of NAKAYAMA et al.( US 20200082643 A1) (hereinafter NAKAYAMA).
Regarding Claim 5, the combination of Seiichi and Kusaka teaches 
the limitations of claim 1. 
Seiichi further teaches
 wherein the hardware processor calculates the road damage from an load acquired from the load detector (Para [0015], line 4, “In the computer 6 (i.e. hardware processor), the vehicle weight input from the measuring device 5 is classified by vehicle weight”) using the following Equation (1) and calculates the accumulated road damage using the following Equation (2),

 road damage = (load ^ a) * coefficient (1) (Para [0016], line 2-3, z = a X A units + b x B units + c x c units + d x D units (a, b, c, and d are the degrees of fatigue damage when passing one vehicle in each weight category).” In this equation the expression “a X A units” represents the road damage for A vehicles of 16 tons or less (Para [0015]). ]). In this expression “A units” represents the vehicle weight and “a” is an individual degree of fatigue (i.e. coefficient), and “a” is 1.)
accumulated road damage = ∑ road damage = ∑ ((load ^ a) * coefficient) (2) (Para [0016], “After counting the number of passing vehicles by vehicle weight (i.e. load) for a period sufficient to measure the average traffic volume of the bridge, first, the degree of fatigue damage z (i.e. road damage) acting on the bridge 1 during this measurement 
).
The combination of Seiichi and Kusaka is silent with regards to 
 a wheel load meter, 
an wheel load (emphasis mine)
 wherein in Equations (1) and (2),  the constant a is a value for calculating damage applied to the road by the load, and  the coefficient is a numerical value assigned to the calculation of road damage based on one or more factors of the road, wherein the coefficient represents one or more of an environmental condition of the road such as temperature or humidity, an age of the road, a construction structure of the road, or a material of the road, and wherein the road damage is summed for a plurality of calculations utilizing a plurality of coefficients.
Raheel teaches 
wherein in Equations (1) and (2),  the constant a is a value for calculating damage applied to the road by the load, and  the coefficient is a numerical value assigned to the calculation of road damage based on one or more factors of the road, wherein the coefficient represents one or more of an environmental condition of the road such as temperature or humidity, an age of the road, a construction structure of the road, or a material of the road, and wherein the road damage is summed for a plurality of calculations utilizing a plurality of coefficients (Page 8, Section 6, equation 1 and 2. Based on equation 1, EASL (Equivalent standard axle load ) that is load already contains the coefficient k .Based on equation 2 coefficient k is a numerical value and contains “h” which represents “thickness of asphalt layer “ which is interpreted as “a structure coefficient based on a construction structure of the road”. Also the parameter α in equation 1 is comparable to “a” of instant application which is a constant to evaluate the load (Page 8, Section 6, line 24-28). As based on definition of k “k = Coefficient that depends on type of axle (single, tandem or tridem).” K can have plurality of values that means it can presents plurality of coefficients which can be used to calculated summed up road damage as already taught by Seiichi.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include road structure to calculate road damage  as taught by Raheel in view of Seiichi for the purpose of  incorporate the influence of road structure in road damage calculation . Therefore, this technique of road damage calculation by calculating equivalent load based on road structure and condition would facilitate reliable calculation of pavement damage (Raheel, Abstract).
The combination of Seiichi and Raheel does not explicitly teach 
a wheel load meter, 
an wheel load (emphasis mine)
NAKAYAMA teaches wherein the load detector is a wheel load meter (Fig 9, wheel load scale -221. Also according to Para [0010], line 1-7, “A charging system (200) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a wheel load meter which measures wheel load as taught by NAKAYAMA in view of Seiichi, Kusaka, and Raheel for the purpose of having an option of dedicated load meter for wheel area. Therefore, this technique of dedicated wheel load meter will facilitate dedicated load measurement of each wheel for proper load calculation and determination of appropriate toll of vehicle (NAKAYAMA, Para [0010]).
Regarding Claim 16, the combination of Seiichi and Kusaka teaches the limitations of claim 12. 
Seiichi further teaches
wherein (b) calculates the road damage from the load acquired from the load meter (Para [0015], line 4, “In the computer 6 (i.e. hardware processor), the vehicle weight input from the measuring device 5 is classified by vehicle weight”) using the following Equation (1) and calculates the accumulated road damage using the following Equation (2),

 road damage = (load ^ a) * coefficient (1) (Para [0016], line 2-3, z = a X A units + b x B units + c x c units + d x D units (a, b, c, and d are the degrees of fatigue damage when passing one vehicle in each weight category).” In this equation the expression “a X A units” represents the road damage for A vehicles of 16 tons or less (Para [0015]). ]). In this expression “A units” represents the vehicle weight and “a” is an individual degree of fatigue (i.e. coefficient), and “a” is 1.) 
accumulated road damage = ∑ road damage = ∑ ((load ^ a) * coefficient) (2) (Para [0016], “After counting the number of passing vehicles by vehicle weight (i.e. load) for a period sufficient to measure the average traffic volume of the bridge, first, the degree of fatigue damage z (i.e. ∑ road damage) acting on the bridge 1 during this measurement period is estimated by the following equation. . z = a X A units + b x B units + c x c units + d x D units (a, b, c, and d are the degrees of fatigue damage when passing one vehicle in each weight category”. In this equation the expression “a X A units”, “b x B units” and “c x C units” represents the road damage for A vehicles of 16 tons or less (Para [0015]). In this expression A, B, C units represents the vehicle weight and a, b, c, is an individual degree of fatigue (i.e. coefficient) and “a” is 1.).
).
The combination of Seiichi and Kusaka is silent with regards to 
a wheel load meter, 
an wheel load (emphasis mine)
wherein in Equations (1) and (2),  the constant a is a value for calculating damage applied to the road by the load, and  the coefficient is a numerical value assigned to the calculation of road damage based on one or more factors of the road, wherein the coefficient represents one or more of an environmental condition of the road such as temperature or humidity, an age of the road, a construction structure of the road, or a material of the road, and wherein the road damage is summed for a plurality of calculations utilizing a plurality of coefficients.
Raheel teaches 
wherein in Equations (1) and (2),  the constant a is a value for calculating damage applied to the road by the load, and  the coefficient is a numerical value assigned to the calculation of road damage based on one or more factors of the road, wherein the coefficient represents one or more of an environmental condition of the road such as temperature or humidity, an age of the road, a construction structure of the road, or a material of the road, and wherein the road damage is summed for a plurality of calculations utilizing a plurality of coefficients (Page 8, Section 6, equation 1 and 2. Based on equation 1, EASL (Equivalent standard axle load ) that is load already contains the coefficient k .Based on equation 2 coefficient k is a numerical value and contains “h” which represents “thickness of asphalt layer “ which is interpreted as “a structure coefficient based on a construction structure of the road”. Also the parameter α in equation 1 is comparable to “a” of instant application which is a constant to evaluate the load (Page 8, Section 6, line 24-28). As based on definition of k “k = Coefficient that depends on type of axle (single, tandem or tridem).” K can have plurality of values that means it can presents plurality of coefficients which can be used to calculated summed up road damage as already taught by Seiichi.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include road structure to calculate road damage  as taught by Raheel in view of Seiichi for the purpose of  incorporate the influence of road structure in road damage calculation . Therefore, this technique of road damage calculation by calculating equivalent load based on road structure and condition would facilitate reliable calculation of pavement damage (Raheel, Abstract).
The combination of Seiichi, Kusaka, and Raheel does not explicitly teach 
a wheel load meter, 
an wheel load (emphasis mine)
NAKAYAMA teaches wherein the load meter is a wheel load meter (Fig 9, wheel load scale -221. Also according to Para [0010], line 1-7, “A charging system (200) according to one aspect of the present invention includes a wheel load scale (221) configured to measure wheel loads of a plurality of wheels of a vehicle ;”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a wheel load meter which measures wheel load as taught by NAKAYAMA in view of Seiichi, Kusaka, and Raheel for the purpose of having an option of dedicated load meter for wheel area. Therefore, this technique of dedicated wheel load meter will facilitate dedicated load measurement of each wheel for proper load calculation and determination of appropriate toll of vehicle (NAKAYAMA, Para [0010])
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Seiichi in view of Kusaka  in view of Raheel and further in view of  Lines (US 20010009206 A1) (hereinafter Lines) .
Regarding Claim 6, the combination of Seiichi and Kusaka teaches the limitations of claim 1. 
Seiichi further teaches
wherein the hardware processor calculates the road damage from an load acquired from the load detector (Para [0015], line 4, “In the computer 6 (i.e. hardware processor), the vehicle weight input from the measuring device 5 is classified by vehicle weight”) using the following Equation (1) and calculates the accumulated road damage using the following Equation (2),

 road damage = (load ^ a) * coefficient (1) (Para [0016], line 2-3, z = a X A units + b x B units + c x c units + d x D units (a, b, c, and d are the degrees of fatigue damage when passing one vehicle in each weight category).” In this equation the expression “a X A units” represents the road damage for A vehicles of 16 tons or less (Para [0015]). ]). In this expression “A units” represents the vehicle weight and “a” is an individual degree of fatigue (i.e. coefficient), and “a” is 1.) 
accumulated road damage = ∑ road damage = ∑ ((load ^ a) * coefficient) (2) (Para [0016], “After counting the number of passing vehicles by vehicle weight (i.e. load) for a period sufficient to measure the average traffic volume of the bridge, first, the degree of fatigue damage z (i.e. road damage) acting on the bridge 1 during this measurement period is estimated by the following equation. . z = a X A units + b x B units + c x c units + d x D units (a, b, c, and d are the degrees of fatigue damage when passing one vehicle in each weight category”. In this equation the expression “a X A units”, “b x B units” and “c x C units” represents the road damage for A vehicles of 16 tons or less (Para [0015]). In this expression A, B, C units represents the vehicle weight and a, b, c, is an individual degree of fatigue (i.e. coefficient) and “a” is 1.).
).
The combination of Seiichi and Kusaka is silent with regards to 
 a carrying load meter, 
a carrying load (emphasis mine)
wherein in Equations (1) and (2),  the constant a is a value for calculating damage applied to the road by the load, and  the coefficient is a numerical value assigned to the calculation of road damage based on one or more factors of the road, wherein the coefficient represents one or more of an environmental condition of the road such as temperature or humidity, an age of the road, a construction structure of the road, or a material of the road, and wherein the road damage is summed for a plurality of calculations utilizing a plurality of coefficients.
Raheel teaches 
wherein in Equations (1) and (2),  the constant a is a value for calculating damage applied to the road by the load, and  the coefficient is a numerical value assigned to the calculation of road damage based on one or more factors of the road, wherein the coefficient represents one or more of an environmental condition of the road such as temperature or humidity, an age of the road, a construction structure of the road, or a material of the road, and wherein the road damage is summed for a plurality of calculations utilizing a plurality of coefficients (Page 8, Section 6, equation 1 and 2. Based on equation 1, EASL (Equivalent standard axle load ) that is load already contains the coefficient k .Based on equation 2 coefficient k is a numerical value and contains “h” which represents “thickness of asphalt layer “ which is interpreted as “a structure coefficient based on a construction structure of the road”. Also the parameter α in equation 1 is comparable to “a” of instant application which is a constant to evaluate the load (Page 8, Section 6, line 24-28). As based on definition of k “k = Coefficient that depends on type of axle (single, tandem or tridem).” K can have plurality of values that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include road structure to calculate road damage  as taught by Raheel in view of Seiichi for the purpose of  incorporate the influence of road structure in road damage calculation . Therefore, this technique of road damage calculation by calculating equivalent load based on road structure and condition would facilitate reliable calculation of pavement damage (Raheel, Abstract).
The combination of Seiichi, Kusaka, and Raheel does not explicitly teach 
a carrying load meter, 
a carrying load (emphasis mine)
Lines teaches wherein the load detector is a carrying load meter (Para [0009], “The present invention thus provides in a first aspect, an apparatus to indicate the magnitude of weight carried by a vehicle (i.e. carrying load), the vehicle having a body supported on a wheel assembly by a resilient suspension, said body being movable relative to said wheel assembly upon a weight being applied to said vehicle body;”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a carrying load meter which measures load carried by a vehicle as taught by Lines in view of Seiichi, Kusaka, and Raheel for the purpose of having an option of overall measurement of load. Therefore, this technique of measuring total weight or load carried by a vehicle helps heavy vehicle to make an estimate and prevent overloading related safety concerns (Lines , Para[0002]-[0003]).
Regarding Claim 17, the combination of Seiichi and Kusaka 
the limitations of claim 12. 
Seiichi further teaches
wherein the load in the (b) calculates the road damage from the carrying load acquired from the load (Para [0015], line 4, “In the computer 6 (i.e. hardware processor), the vehicle weight input from the measuring device 5 is classified by vehicle weight”) using the following Equation (1C) and calculates the accumulated road damage using the following Equation (2C),

 road damage = (load ^ a) * coefficient (1C) (Para [0016], line 2-3, z = a X A units + b x B units + c x c units + d x D units (a, b, c, and d are the degrees of fatigue damage when passing one vehicle in each weight category).” In this equation the expression “a X A units” represents the road damage for A vehicles of 16 tons or less (Para [0015]). ]). In this expression “A units” represents the vehicle weight and “a” is an individual degree of fatigue (i.e. coefficient), and “a” is 1.)
 accumulated road damage = ∑ road damage = ∑ ((load ^ a) * coefficient) (2C) (Para [0016], “After counting the number of passing vehicles by vehicle weight (i.e. load) for a period sufficient to measure the average traffic volume of the bridge, first, the degree of fatigue damage z (i.e. ∑ road damage) acting on the bridge 1 during this measurement period is estimated by the following equation. . z = a X A units + b x B units + c x c units + d x D units (a, b, c, and d are the degrees of fatigue damage when passing one vehicle in each weight category”. In this equation the expression “a X A units”, “b x B units” and “c x C units” represents the road damage for A vehicles of 16 tons or less 
The combination of Seiichi and Kusaka is silent with regards to 
a carrying load meter, 
a carrying load (emphasis mine)
wherein in Equations (1) and (2),  the constant a is a value for calculating damage applied to the road by the load, and  the coefficient is a numerical value assigned to the calculation of road damage based on one or more factors of the road, wherein the coefficient represents one or more of an environmental condition of the road such as temperature or humidity, an age of the road, a construction structure of the road, or a material of the road, and wherein the road damage is summed for a plurality of calculations utilizing a plurality of coefficients.
Raheel teaches 
wherein in Equations (1) and (2),  the constant a is a value for calculating damage applied to the road by the load, and  the coefficient is a numerical value assigned to the calculation of road damage based on one or more factors of the road, wherein the coefficient represents one or more of an environmental condition of the road such as temperature or humidity, an age of the road, a construction structure of the road, or a material of the road, and wherein the road damage is summed for a plurality of calculations utilizing a plurality of coefficients. (Page 8, Section 6, equation 1 and 2. Based on equation 1, EASL (Equivalent standard axle load ) that is load already contains the coefficient k .Based on equation 2 coefficient k is a numerical value and contains “h” which represents “thickness of asphalt layer “ which is interpreted as “a structure coefficient based on a construction structure of the road”. Also the parameter α in equation 1 is comparable to “a” of instant application which is a constant to evaluate the load (Page 8, Section 6, line 24-28). As based on definition of k “k = Coefficient that depends on type of axle (single, tandem or tridem).” K can have plurality of values that means it can presents plurality of coefficients which can be used to calculated summed up road damage as already taught by Seiichi.).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include road structure to calculate road damage  as taught by Raheel in view of Seiichi for the purpose of  incorporate the influence of road structure in road damage calculation . Therefore, this technique of road damage calculation by calculating equivalent load based on road structure and condition would facilitate reliable calculation of pavement damage (Raheel, Abstract).
The combination of Seiichi, Kusaka, and Raheel does not explicitly teach 
a carrying load meter, 
a carrying load (emphasis mine)
Lines teaches wherein the load in the (a) is a carrying load of a vehicle measured by a carrying load meter (Para [0009], “The present invention thus provides in a first aspect, an apparatus to indicate the magnitude of weight carried by a vehicle (i.e. carrying load), the vehicle having a body supported on a wheel assembly by a resilient suspension, said body being movable relative to said wheel assembly upon a weight being applied to said vehicle body;”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a carrying load meter which .
Claims 8, 11, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over  Seiichi in view of Kusaka and further in view of  Tsuguyuki  et al .( JP201965591A1) (hereinafter Tsuguyuki).
Regarding claim 8 the combination of Seiichi and Kusaka teaches the limitations of claim 1. 
The combination of Seiichi and Kusaka is silent with regards to 
wherein the hardware processor further estimates a road life using the following Equation (3), road life = (allowable total road damage amount - accumulated road damage)/road damage per predetermined period (3).  
Tsuguyuki teaches 
wherein the hardware processor further estimates a road life (Page 4, Para-10, line 1-2, “The computer c calculates the remaining life of each road unit r based on the damage amount (step 22 / life prediction means). The remaining life may indicate a usable remaining time or may indicate a replacement time (last date and time).”) using the following Equation (3), road life = (allowable total road damage amount - accumulated road damage)/road damage per predetermined period (3) (Page 4, Para2, “Life Prediction Means: The life prediction means calculates the remaining life of each road unit based on the history of damage amount (for example, accumulated amount,  accumulated road damage), the time change rate of the damage amount (road damage per predetermined period), and the like are obtained, and are compared with a set value (for example, an allowable cumulative damage amount). The difference between the two (the degree of margin to the set value) is the remaining life of each road unit.”)
Tsuguyuki does not explicitly teach equation 3.
 However a person of ordinary skill in art would have used the variables taught by Tsuguyuki in the manner of equation 3 since that is the only reasonable way to achieve the proper units of time using these quantities.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include calculation of road life as taught by Tsuguyuki in view of Seiichi and Kusaka for the purpose of calculating road life. Therefore, this technique of estimating road life will facilitate the efficient update of maintained and replacement for roads (Tsuguyuki, Page 2).
 Regarding claim 11, the combination of Seiichi, Kusaka, and Tsuguyuki teaches 
the limitations of claim 8. 
Tsuguyuki further teaches
wherein the hardware processor forms a repair plan of the road or corrects an existing repair plan on the basis of the road life. (Page 3, Para2, “The road unit may not be limited to the multi-layered structure composed of the above-described parts, but may include infrastructure equipment such as water and water and information communication. In any case, by using the road unit, not only new roads can be built but repair and replacement (replacement) of deteriorated and damaged roads can be performed efficiently.” Also based on Page 5, Para2, “The computer c monitors the remaining life of each road unit r updated as needed, and when the remaining life becomes shorter than predetermined period, the replacement time of the corresponding road unit r and the quantity of the corresponding road unit r ( Update information is calculated and provided (step 24).”)
 
Regarding claim 19 the combination of Seiichi and Kusaka teaches the limitations of claim 12. 
the combination of Seiichi and Kusaka is silent with regards to 
 (d) estimating a road life using the following Equation (3), road life = (allowable total road damage amount - accumulated road damage)/road damage per predetermined period (3).  
Tsuguyuki teaches 
further comprising: (d) estimating a road life using (Page 4, Para-10, and line 1-2, “The computer c calculates the remaining life of each road unit r based on the damage amount (step 22 / life prediction means) The remaining life may indicate a usable remaining time or may indicate a replacement time (last date and time).”) the following Equation (3), road life = (allowable total road damage amount - accumulated road damage)/road damage per predetermined period (3) (Page 4, Para2,  “Life Prediction Means: The life prediction means calculates the remaining life of each road unit based on the history of damage amount (for example, accumulated amount, change amount, etc.) (I.e. load damage per predetermined period) described above. For example, for  accumulated road damage), the time change rate of the damage amount (road damage per predetermined period), and the like are obtained, and are compared with a set value (for example, an allowable cumulative damage amount). The difference between the two (the degree of margin to the set value) is the remaining life of each road unit.”)
Tsuguyuki does not explicitly teach equation 3.
 However a person of ordinary skill in art would have used the variables taught by Tsuguyuki in the manner of equation 3 since that is the only reasonable way to achieve the proper units of time using these quantities.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include calculation of road life as taught by Tsuguyuki in view of Seiichi and Kusaka for the purpose of calculating road life. Therefore, this technique of estimating road life will facilitate the efficient update of maintained and replacement for roads (Tsuguyuki, Page 2).
 Regarding claim 22, the combination of Seiichi, Kusaka, and Tsuguyuki teaches the limitations of claim 1. 
Tsuguyuki further teaches
forming a repair plan of the road or corrects an existing repair plan on the basis of the road life (Page 3, Para2, “The road unit may not be limited to the multi-layered structure composed of the above-described parts, but may include infrastructure equipment such as water and water and information communication. In any case, by using the road unit, not only new roads can be built but also repair and replacement (replacement) of deteriorated and damaged roads can be performed efficiently.” Also based on Page 5, remaining life of each road unit r updated as needed, and when the remaining life becomes shorter than predetermined period, the replacement time of the corresponding road unit r and the quantity of the corresponding road unit r ( Update information is calculated and provided (step 24).”)
Claims 9 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over  Seiichi in view of Kusaka and further in view of  Tsuguyuki  and further in view of  Messmer  ( US 20120123969 A1) (hereinafter Messmer ).
Regarding claim 9 the combination of Seiichi, Kusaka, and Tsuguyuki teaches the limitations of claim 8. 
The combination is silent with regards to 
wherein the allowable total road damage amount is a value determined on the basis of a construction structure and/ or a material of the road.  
Messmer teaches 
wherein the allowable total road damage amount is a value determined on the basis of a construction structure and/ or a material of the road (Para [0215], line 2-10, “Normally, these equations are used to determine the needed gravel thickness (i.e. construction structure) for a road design. In this case, the gravel thickness is already in place on the roadway and the question is which parameter yields the least allowable ESALs (i.e. Equivalent standard axle load) for the 1-year study period, because that is the more conservative value to use for allowable ESALs. These equations are used to prepare a Gravel Road Damage Chart that relates damage (i.e. allowable damage) to ESALs in order to select the controlling criteria for the fishnet analysis. The Chart preferably has two damage lines, one for Rut Depth, and one for a specified Terminal the allowable damage is the line that governs and is then used for the Fishnet Regulator)' analysis. The Gravel Road Damage Chart is preferably created by the following steps.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include road construction structure as basis of allowable damage as taught by Messmer in view of Tsuguyuki and Seiichi for the purpose of calculating road life. Therefore, this technique of utilizing structure information to determine the allowable damage will facilitate to maintenance decision ahead of time based on road construction (Messmer, Para [0209]).
Regarding claim 20 the combination of Seiichi, Kusaka, and Tsuguyuki teaches the limitations of claim 19. 
The combination is silent with regards to 
wherein the allowable total road damage amount is a value determined on the basis of a construction structure and/ or a material of the road.  
Messmer teaches 
wherein the allowable total road damage amount is a value determined on the basis of a construction structure and/ or a material of the road (Para [0215], line 2-10, “Normally, these equations are used to determine the needed gravel thickness (i.e. construction structure) for a road design. In this case, the gravel thickness is already in place on the roadway and the question is which parameter yields the least allowable ESALs (i.e. Equivalent standard axle load) for the 1-year study period, because that is the more conservative value to use for allowable ESALs. These equations are used to the allowable damage is the line that governs and is then used for the Fishnet Regulator)' analysis. The Gravel Road Damage Chart is preferably created by the following steps.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include road construction structure as basis of allowable damage as taught by Messmer in view of Seiichi, Kusaka, and Tsuguyuki for the purpose of calculating road life. Therefore, this technique of utilizing structure information to determine the allowable damage will facilitate to maintenance decision ahead of time based on road construction (Messmer, Para [0209]).
Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over  Seiichi and  in view of  Tsuguyuki  and further in view of  Li et al. ( CN106780270A) (hereinafter Li ).
Regarding Claim 10 Seiichi, Kusaka, and Tsuguyuki teaches the limitations of claim 8. 
The combination is silent with regards to 
wherein the hardware processor outputs an alarm when the accumulated road damage exceeds the allowable total road damage amount.
Li teaches 
wherein the hardware processor outputs an alarm when the accumulated road damage exceeds the allowable total road damage amount ( Page 3, Line 10-14 , “ Further, the road management device further comprises an alarm module ;the data processing module is further used for road damage condition index of each section of road judges the calculated (i.e. accumulated road damage)  exceeds preset value (i.e. allowable road damage amount), sending alarm signal and highway space number and road damage condition index to the alarm module;”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the hardware processor outputs an alarm when the accumulated road damage exceeds the allowable total road damage amount as taught by Li in view of Seiichi, Kusaka and Tsuguyuki for  the purpose of making awareness related to damage condition. Therefore, this technique of using alarm signal in case of fatal damage condition of the road will facilitate proper road management and active action. (Li, Abstract)

Regarding Claim 21 Seiichi, Kusaka, and Tsuguyuki teaches the limitations of claim 19. 
The combination is silent with regards to 
(e) outputting an alarm when the accumulated road damage exceeds the allowable total road damage amount.
Li teaches 
e) outputting an alarm when the accumulated road damage exceeds the allowable total road damage amount. (Page 3, Line 10-14, “Further, the road management device 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include e) outputting an alarm when the accumulated road damage exceeds the allowable total road damage amount. as taught by Li in view of Seiichi, Kusaka and Tsuguyuki for the purpose of making awareness related to damage condition. Therefore, this technique of using alarm signal in case of fatal damage condition of the road will facilitate proper road management and active action. (Li, Abstract).
Allowable Subject Matter
Claims 7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art alone or in combination fails to anticipate or render obvious the road damage calculation system according to claim 1, wherein the load detector is installed at a position where the load detector is capable of detecting the load of a vehicle passing through an Electronic Toll Collection (ETC) lane where a road management system is installed, and the hardware processor tracks a vehicle of which the load has been detected on the basis of traveling history data by road management system to calculate the road damage and the accumulated road damage of the road other than the ETC lane in combination with the rest of the claim limitations as claimed and defined by applicant.(not found part is in bold)
The closest prior art of record Seiichi, Kusaka, and Hedley et al. (US 20100228608 A1) (hereinafter Hedley) teaches following:
The combination of Seiichi and Kusaka teaches the limitations of claim 1 and claim 12 respectively.
Seiichi further teaches 
a load detector that detects a load applied to a road from a vehicle on the road and 
a hardware processor   that calculates road damage from the load obtained by the load detector, and accumulates the calculated road damage to calculate accumulated road damage 
Kusaka teaches –“Moreover, a configuration can also be considered in which the axle weight of the traveling vehicle is calculated, and on a basis of the axle weight, a traveling route of the vehicle is navigated, using a mechanism of an ETC or an ITS. In this case, for example, if secular change of a structure has progressed, and a route where passing of a heavy vehicle is desired to be restricted as much as possible exists, a route where the foregoing route is avoided as much as possible can also be instructed to a driver. (Para [0236]) 
Hedley teaches where the load detector is capable of detecting the load of a vehicle passing through an Electronic Toll Collection (ETC) lane (Para [0165], line 7-11)”
Yet as referenced above none of the prior art alone or in combination teaches above bolded limitations.
Prior art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Hiroshi (US-20020103583-A1) teaches remote troubleshooting of vehicle by network and servers (Abstract).
Yoshiyuki (JP 6013739 B2) - This art teaches transport route information exchange between two vehicles (Abstract).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AEYSHA SULTANA
Examiner
Art Unit 2862